------------                --     --       ~~     -

    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------------------   X

    Shari Trust,

                                        Plaintiff,                                     19 CV 08442 (KMK)

                      -v-                                                             ORDER OF DISMISSAL

    Silk Operating Company, LLC,

                                        Defendants.

                                                                           X


    KENNETH M. KARAS, United States District Judge:

            The Court having been advised that all claims asserted herein have been settled, it is
    ORDERED that the above-entitled action be and is hereby dismissed and discontinued without
    costs, and without prejudice to the right to reopen the action within thirty days of the date of this
    Order if the settlement is not consummated.

            To be clear, any application to reopen must be filed within thirty days ofthis Order;
    any application to reopen filed thereafter may be denied solely on that basis. Further, if the
    parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
    agreement, they must submit the settlement agreement to the Court within the same thirty day
    period to be "so ordered" by the Court. Per Paragraph 4(B) of the Court' s Individual Rules and
    Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
    to enforce a settlement agreement unless it is made part of the public record.

            Any pending motions are denied. All conferences are vacated. The Clerk of Court is
    directed to close the case.




                                                                               KENNETH M. K¼.RAS, U.S.D.J.


    Dated: March 18, 2020
           White Plains, New York
